 
Exhibit 10.1
 
STOCK REPURCHASE AGREEMENT
 
THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 28, 2018 by and between Issuer Direct Corporation, a Delaware
corporation, with a principal address of 500 Perimeter Park Drive, Suite D,
Morrisville, NC 27560 (the “Company”), and EQS Group AG, a German Stock
Corporation, with a principal address of Karlstrasse 47, Munich, Germany 80333
(the “Stockholder”).
 
BACKGROUND
 
WHEREAS, the Stockholder is the holder of 215,118 shares of the Company’s common
stock, par value $0.001 (the “Purchased Shares”), which the Stockholder has
previously purchased on the open market; and
 
WHEREAS, the Stockholder desires to sell, and the Company desires to repurchase,
all of the shares of the Purchased Shares on the terms and subject to the
conditions set forth in this Agreement (the “Repurchase”).
 
NOW, THEREFORE, in consideration of the promises, covenants and agreements
herein contained, the parties agree as follows:
 
AGREEMENT
 
SECTION 1.    REPURCHASE OF SHARES.
 
1.1                  Repurchase. At the Closing (as defined below), the Company
hereby agrees to repurchase from the Stockholder, and the Stockholder hereby
agrees to sell, assign and transfer to the Company, all of the Stockholder’s
right, title and interest in and to the Purchased Shares at the per share price
of $12.25, for an aggregate repurchase price of $2,635,195.50 (the “Repurchase
Amount”). The Company shall place the Repurchase Amount in the escrow account of
its outside legal counsel and instruct such counsel to provide written
notification to the Stockholder that the Repurchase Amount has been received.
Upon the Company’s confirmation that the Purchased Shares have been returned to
the Company in accordance with the Company’s written instructions, the Company
shall immediately instruct its outside counsel to wire transfer to the
Stockholder the Repurchase Amount in accordance with the Stockholder’s written
wire transfer instruction.
 
1.2                  Closing. The closing of the Repurchase (the “Closing”)
shall take place on the date hereof, or at such other time and place as the
parties hereto shall mutually agree.
 
1.3                  Termination of Rights as the Stockholder. Upon payment of
the Repurchase Amount, the Purchased Shares shall cease to be outstanding for
any and all purposes, and the Stockholder shall no longer have any rights
whatsoever as a holder of the Purchased Shares, including any rights that the
Stockholder may have had under the Company’s Certificate of Incorporation (as
amended), Amended and Restated Bylaws, or otherwise. The Company shall treat the
Purchased Shares as either having been returned to the Company’s authorized but
unissued common stock or as treasury stock, in the Company’s sole discretion.
 
 
1

 
 
SECTION 2.    REPRESENTATIONS AND WARRANTIES.
 
In connection with the transactions provided for hereby, the Stockholder
represents and warrants to the Company as follows:
 
2.1 Ownership of Purchased Shares. The Stockholder has good and marketable
right, title and interest (legal and beneficial) in and to all of the Purchased
Shares, free and clear of all liens, pledges, security interests, charges,
claims, equity or encumbrances of any kind. Upon paying for the Purchased Shares
in accordance with this Agreement, the Company will acquire good and marketable
title to the Purchased Shares, free and clear of all liens, pledges, security
interests, charges, claims, equity or encumbrances of any kind.
 
2.2 Authorization. The Stockholder has all necessary power and authority to
execute, deliver and perform the Stockholder’s obligations under this Agreement
and all agreements, instruments and documents contemplated hereby and to sell
and deliver the Purchased Shares being sold hereunder, and this Agreement
constitutes a valid and binding obligation of the Stockholder.
 
2.3 No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not result in a breach
by the Stockholder of, or constitute a default by the Stockholder under, any
agreement, instrument, decree, judgment or order to which the Stockholder is a
party or by which the Stockholder may be bound.
 
2.4 Experience and Evaluation. By reason of the Stockholder’s business or
financial experience or the business or financial experience of the
Stockholder’s professional advisers who are unaffiliated with the Company and
who are not compensated by the Company, the Stockholder has the capacity to
protect the Stockholder’s own interests in connection with the sale of the
Purchased Shares to the Company. The Stockholder is capable of evaluating the
potential risks and benefits of the sale hereunder of the Purchased Shares.
 
2.5 Access to Information. The Stockholder has received all of the information
that the Stockholder considers necessary or appropriate for deciding whether to
sell the Purchased Shares hereunder and perform the other transactions
contemplated hereby. The Stockholder further represents that the Stockholder has
had an opportunity to review all publicly available information regarding the
business, properties, prospects and financial condition of the Company.
 
2.6 No Future Participation. The Stockholder acknowledges that the Stockholder
will have no future participation in any Company gains, losses, profits,
dividends or distributions with respect to the Purchased Shares. If the
Purchased Shares increase in value by any means, the Stockholder acknowledges
that the Stockholder is voluntarily forfeiting and waiving any opportunity to
share in any resulting increase in value from the Purchased Shares.
 
 
2

 
 
2.7 No Other Equity. As of the Closing, the Stockholder represents and warrants
that it does not own, either directly or indirectly, any other equity of the
Company (including but not limited to any contingent rights to acquire equity of
the Company).
 
2.8 Tax Matters. The Stockholder has had an opportunity to review with the
Stockholder’s tax advisers the federal, state, local and foreign tax
consequences of the Repurchase and the transactions contemplated by this
Agreement. The Stockholder is relying solely on such advisers and not on any
statements or representations of the Company or any of its agents. The
Stockholder understands that the Stockholder (and not the Company) shall be
responsible for the Stockholder’s tax liability and any related interest and
penalties that may arise as a result of the transactions contemplated by this
Agreement.
 
SECTION 3. SUCCESSORS AND ASSIGNS.
 
Except as otherwise provided herein, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any Purchased Shares). Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
SECTION 4. GOVERNING LAW.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, except the choice-of-law provisions thereof.
 
SECTION 5. ENTIRE AGREEMENT.
 
This Agreement contains the entire understanding of the parties, and there are
no further or other agreements or understandings, written or oral, in effect
between the parties relating to the subject matter hereof, except as expressly
referred to herein.
 
SECTION 6. AMENDMENTS AND WAIVERS.
 
Any term of this Agreement may be amended, and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Stockholder and the Company.
 
SECTION 7. FURTHER ACTION.
 
Each party hereto agrees to execute any additional documents and to take any
further action as may be necessary or desirable in order to implement the
transactions contemplated by this Agreement.
 
 
3

 
 
SECTION 8. SURVIVAL.
 
The representations and warranties herein shall survive the Closing.
 
SECTION 9. SEVERABILITY.
 
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 
SECTION 10. PUBLIC ANNOUNCEMENT.
 
The Company shall within four (4) trading days immediately following the Closing
file a Current Report on Form 8-K with the Securities and Exchange Commission
and issue a press release disclosing the material terms of the transactions
contemplated hereby.
 
SECTION 11. NOTICES.
 
All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed effectively given (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile, if sent during
normal business hours of the recipient or, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next-day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at the addresses set forth in the preamble hereto (or at such
other addresses as shall be specified by notice given in accordance with this
Section 11).
 
SECTION 12. COUNTERPARTS.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
 
4

 
 
IN WITNESS WHEREOF, each of the parties has executed this Stock Repurchase
Agreement as of the day and year first above written.
 
 
COMPANY:
 
 
 
 
 
ISSUER DIRECT CORPORATION
 
 
 
 
 
 
By:  
/s/ Brian R. Balbirnie 
 
 
 
Name: Brian R. Balbirnie
 
 
 
Title: Chief Executive Officer
 

 
 
STOCKHOLDER:
 
 
 
 
 
EQS GROUP AG
 
 
 
 
 
 
By:  
/s/ Andre Silverio Marques   
 
 
 
Name: Andre Silverio Marques
 
 
 
Title: Chief Financial Officer
 

 
 
 
 
5
